UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- x

In re:
                                                               Case No. 19-10747 (shl)
JEFFREY L. LIDDLE,

                               Debtor.
---------------------------------------------------------- x

      ORDER GRANTING DEBTOR’S EX-PARTE MOTION FOR AN ORDER
     SHORTENING NOTICE PERIOD FOR HEARING ON DEBTOR’S MOTION
     DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS (I)
  AUTHORIZING THE DEBTORS TO USE CASH COLLATERAL, (II) SCHEDULING
         A FINAL HEARING AND (III) GRANTING RELATED RELIEF

         Upon the ex-parte motion of Jeffrey Lew Liddle, (the “Debtor”) as debtor and debtor-

in-possession in the above-captioned chapter 11 case (the “Chapter 11 Case”), for entry of an

order (a) shortening the seven (7) day notice period for the Cash Collateral Motion, and (b)

shortening the applicable response deadline (the “Motion”); and the Court having considered

the Motion; and the Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

and the Motion being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Court

already having twice held hearings, heard argument and made rulings regarding the

Debtor’s request for use of cash collateral for both his personal use and for the use of his

law firm, and those rulings being law of the case; and the Court having previously scheduled

a hearing in this case for April 11, 2019 to consider, inter alia, the Debtor’s request for use

of cash collateral; and the Court having determined that the relief granted herein is in the best

interest of the Debtor’s estate and its creditors; and this Court having determined that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; it is

hereby ordered as follows:

         1.        The Motion is GRANTED to the extent set forth herein.


                                                       1
        1.      The notice period under Rule 9006(d) is hereby shortened pursuant to Rules

4001(b)(2) and 9006(c)(1) as set forth herein.). The Debtor shall serve a copy of this Order

and the underlying motion (to the extent not previously served) forthwith on all parties

entitled to notice (and such service shall be by overnight mail and email (where known).

        3.      The hearing to consider approval of the Cash Collateral Motion on both

interim and final basis shall be held on April 11, 2019 at 10:00 am (EST) before the

Honorable Sean H. Lane, United States Bankruptcy Judge of the United States Bankruptcy

Court for the Southern District of New York, One Bowling Green, New York, New York 10004

(the “Hearing Date”).

        4.      Any objections to the Cash Collateral Motion shall be filed and served upon (a)

the Chambers of the Honorable Sean H. Lane (“Chambers”), United States Bankruptcy Court

for the Southern District of New York, One Bowling Green, New York, New York 10004; (b)

proposed counsel to the Debtor, Torys LLP, 1114 Avenue of the Americas, 23rd Floor, New

York, NY 10036; Attn: William F. Gray, Jr., Esq. and Alison D. Bauer, Esq.

(wgray@torys.com and abauer@torys.com); (c) the Debtor, c/o Jeffrey L. Liddle, Liddle &

Robinson, 1177 Avenue of the Americas, 5th Floor, New York, NY 10036; (d) counsel for

Counsel Financial, Davidoff, Hutcher & Citron, LLP, 605 Third Avenue, New York, NY 1058,

Attn: Larry Hutcher, Esq. and David J. Wander, Esq, (dhw@dhclegal.com); (e) Randolph

White, White & Wolnerman, PLLC, 950 Third Avenue, 11th Floor, New York, NY 10022

(rwhite@wwlaw.group.com); (f) the Office of the United States Trustee for the Southern

District of New York (the “U.S. Trustee”), U.S. Federal Office Building, 201 Varick Street,

Suite   1006,   New     York,   New   York    10014    (Attn:   Andrea   B.   Schwartz,    Esq.)

andrea.b.schwartz@usdoj.gov; and (g) all entities identified on the List of 20 largest Creditors


                                               2
filed in this case with the Petition, and any other entities that have requested notice in this

Chapter 11 case under Fed. R. Bankr. P. 2002, by no later than 4:00 p.m. (EST) on April 10,

2019.

        5.    This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, and/or enforcement of this Order.



Dated: New York, New York
       April 9, 2019                         /s/ Sean H. Lane
                                             HONORABLE SEAN H. LANE
                                             UNITED STATES BANKRUPTCY JUDGE




                                                3
